DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-17 and 19-26 are rejected under pre-AIA  35 U.S.C. 102(g) as being anticipated by Prokoski (8918162)
Regarding claims 15 and 24-26 Prokoski discloses,
	Acquiring image data which describes the medical image being an image of a surface of a patient and a surface of at least one object, wherein the image data is acquired from a 3D scanning device, wherein the 3D scanning device is one of a structured light scanning device, a time of flight scanning device, a light detection and ranging device or a stereoscopic camera having two cameras having a parallax (note col. 68 lines 51-63, 3D/IR imager, acquires image data medical image of a patient);
 	Acquiring thermal data which describes a measured temperature of the surface of the patient and the surface of the at least one object (col. 49 lines 63- col. 50 lines 4, using thermal image data to identify temperature variation); 
 	Acquiring registration data which describes a relative spatial relationship between the acquiring of the image data and the acquiring of the thermal data (note col. 51 lines 32-51, registration point, ; 
 	Acquiring condition data which describes a condition for the measured temperature (note col. 49 lines 65-67, condition assessment suffer from the broad temperature variations caused by internal and external influences, as well as from the imprecision inherent in landmark selection from temperature);
 	Determining association data based on the image data, the thermal data and the registration data, wherein the association data describes an association between at least one element of the image 
  	Determining condition compliance data based on the condition data and the association data, wherein the condition compliance data describes a subset of the association data, wherein the subset fulfils the condition and describes a part of the medical image (note col. 65 lines 17-19, Aggregated images from multiple body areas can be assembled into larger images, and portions of an image can be partitioned into smaller images).

Regarding claim 16 Prokoski discloses,
 	Wherein the image data is acquired by means of a 3D scanning device (col. 67 lines 62-63) and the thermal data is acquired by means of a thermal camera (note col. 44 lines 39-48, cite thermal infrared cameras and col. 67 lines 64-67).

Regarding claim 17 Prokoski discloses,
 	Wherein the registration data describes a relative position of the 3D scanning device and the thermal camera (col. 73 lines 58-64, lines cite determine registration base on positions of imagers).

Regarding claim 19 Prokoski discloses,
 	Wherein the condition defines a temperature range below or above a predefined temperature (note col. 44 lines 24-36, temperature changes based on conditions, vascular pattern identified warmed to detectable threshold).

Regarding claim 20 Prokoski discloses,
 	Wherein the predefined temperature is within a range of about 28 0C to 40 C (note col. 75 lines 50-55, cites a range -10 C to 70 C, which falls between suggested ranges).

Regarding claim 21 Prokoski discloses,
 	Wherein the part of the medical image or a sub region of the part of the medical image is a region of interest (col. 30 lines 60-65, region of interest defined by symmetry, col. 56 lines 23-30 and 51-53, identifying region of body, symmetry used classify).

Regarding claim 22 Prokoski disclose,
 	Acquiring live image data which describes at least one subsequent medical image of the surface of the patient and the surface of the at least one object (col. 43 lines 33-44);
 	Determining positional shift data based on the live image data and a region of interest, wherein the positional shift data describes a positional shift of the region of interest (note col. 78 lines 29-33, shift in position, depth of pixels).

Regarding claim 23 Prokoski discloses,
 	Acquiring live thermal data which describes a current measured temperature of the surface of the patient and the surface of the at least one object (note col. 75 lines 50-58, cites live and thermal); wherein the positional shift data is further based on the live thermal data (note col. 78 lines 29-33).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Prokoski in view of Tremblay (2005/0054910).
Regarding claim 8 Prokoski discloses medical image of a face region associated with a cut-out region.  Prokoski does not clearly disclose, wherein the part of the medical image is face region include and open mask.  Tremblay discloses an open face mask (note paragraph 0080 and fig. 2c block 23).  Prokoski and Tremblay are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an open face in the system of Prokoski as evidenced by Tremblay.  The suggestion motivation for doing so would provide imaging in patient that needs such equipment for ventilation (note paragraph 0080).  It would have been obvious to combine Tremblay with Prokoski to obtain the invention as specified by claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
December 2, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664